DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter which was not described in the specification is “wherein the unsaturated bond-containing substituents of the first aromatic compound, second aromatic compound and the third aromatic compound, when present, are bonded to the aromatic ring to which the phenolic hydroxy group(s) or the carboxyl groups of the aromatic compound are bonded”. The instant specification does not include this language.  For instance, in published paragraph 98, it is disclosed that the substituent can be bound to any aromatic ring, and the disclosure does not specify that the substituent be only bound to the aromatic ring to which the phenolic hydroxy groups or carboxyl groups are also bonded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (US 2015/0344617).
Regarding claim 1: Arita et al. teaches an active ester resin (title) that is the reaction product of structural unit (I), which is obtained by the polyaddition reaction of an unsaturated alicyclic hydrocarbon compound having two double bonds per molecule with a phenolic compound (para. 22).  The phenolic compound can also have a vinyl substituent (para. 24, vinylphenol), which would be an unsaturated bond containing substituent that is an alkenyl having 2 carbon atoms on the aromatic ring also having the phenolic hydroxy group. Since multiple arylene groups are bonded to each other via an alicyclic hydrocarbon group (para. 22), this reads on the first aromatic compound having two or more phenolic hydroxy groups and the second aromatic compound having one phenolic hydroxy group (a compound having more than one hydroxyl group has one hydroxyl group, as well as additional hydroxyl groups.  The limitation “having one phenolic hydroxyl group” does not limit the compound to having only one phenolic hydroxyl group). Also reacted is an aromatic dicarboxylic acid or halide thereof (para. 6).
While Arita et al. does not teach that the aromatic compound having phenolic hydroxyl groups must be substituted by an alkenyl or alkynyl group, the reference does teach an embodiment that meets this limitation.  At the time of the invention a person having ordinary skill in the art would have found it obvious to choose the vinylphenol reactant of Arita et al. and would have been motivated to do so since Arita et al. teaches it is an acceptable compound to achieve the disclosed invention.
Regarding claim 2: Arita et al. teaches an embodiment of the active ester resin has the formula
    PNG
    media_image1.png
    252
    787
    media_image1.png
    Greyscale
(para. 78).  The section originating in the first aromatic compound is highlighted: 
    PNG
    media_image2.png
    252
    787
    media_image2.png
    Greyscale
 This is the claimed chemical formula where Ar1 is 
    PNG
    media_image3.png
    198
    269
    media_image3.png
    Greyscale
(a substituted aromatic ring group), X is 
    PNG
    media_image4.png
    84
    168
    media_image4.png
    Greyscale
(a cycloalkylene) and n is 0.  The Ar1 groups have hydroxyl groups since para. 22 teaches the first aromatic compound stems from a phenolic compound.
Regarding claim 3: Arita et al. teaches X is 
    PNG
    media_image4.png
    84
    168
    media_image4.png
    Greyscale
(para. 78), where k is 0 or 1, which is a cycloalkylene having 10-15 carbon atoms.
Regarding claim 5: Arita et al. teaches a composition comprising the active ester resin and an epoxy resin (para. 9).
Regarding claims 6 and 7: Arita et al. teaches a cured product by curing the composition (para. 10).
Regarding claim 8: Arita et al. teaches a printed circuit board/printed wiring board (para. 88).
Regarding claim 9: Arita et al. teaches a semiconductor sealing material (para. 117).
Regarding claim 10: Arita et al. teaches a build-up film (para. 117).

Response to Arguments
Applicant’s arguments filed February 22, 2022, with respect to the rejection(s) of the claims have been fully considered and are persuasive due to the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arita et al. Further, a new rejection of new matter due the amendment was made for the limitation “wherein the unsaturated bond-containing substituents of the first aromatic compound, second aromatic compound and the third aromatic compound, when present, are bonded to the aromatic ring to which the phenolic hydroxy group(s) or the carboxyl groups of the aromatic compound are bonded”.  Support could not be found in the paragraphs listed in the remarks, nor in the rest of the specification.  Further, the previous double patenting rejection is removed due to the amendment.

Allowable Subject Matter
Claim 4 is free from the prior art, but depends on claim 1, which is rejected for at least new matter. The following is a statement of reasons for the indication of allowable subject matter:  Arita et al. is the closest prior art, but does not teach that the second aromatic compound, which has a substituent of an alkenyl or alkynyl group of 2 to 30 carbon atoms is a fused ring aromatic compound.  There is no teaching or suggestion found in the prior art to provide a fused ring compound that also has the claimed substituent and a phenolic hydroxy group. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767